In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-18-00137-CR
                                 ________________________


                           ADRIAN LOPEZ GRINER, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE


                             On Appeal from the 385th District Court
                                    Midland County, Texas
               Trial Court No. CR50374; Honorable Robert H. Moore III, Presiding


                                           June 20, 2018

                                  ORDER OF DISMISSAL
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant was convicted of unlawful possession of a firearm by a felon1 and

sentenced to two years imprisonment. The trial court suspended the sentence and placed

Appellant on community supervision for five years. Appellant’s retained counsel, Mr. Roy




      1   TEX. PENAL CODE ANN. § 46.04(a) (West 2011).
Scott, filed a notice of appeal.2


        The clerk’s record and reporter’s record were due May 21, 2018, but were not filed.

That day, the reporter notified this court that Appellant had not requested preparation or

made acceptable payment arrangements for the reporter’s record. See TEX. R. APP. P.

35.3(b)(2), (3). On May 22, the clerk also notified this court that Appellant had not made

payment arrangements for the clerk’s record. See TEX. R. APP. P. 35.3(a)(2). By letter of

May 22, we directed Appellant to make acceptable payment arrangements for the clerk’s

record and request preparation and make acceptable payment arrangements for the

reporter’s record by June 1. Failure to do so, we advised, could result in the appeal being

abated and the cause remanded to the trial court for further proceedings. See TEX. R.

APP. P. 37.3(a)(2). The clerk and reporter have since notified the clerk of this court that

Appellant has not complied with the court’s order.


        On June 5, Appellant’s counsel filed a motion to dismiss the appeal. However, the

motion was not signed by Appellant as required by Rule 42.2(a) of the Texas Rules of

Appellate Procedure. In the affidavit accompanying the motion, Mr. Scott states “My

client, Adrian Griner, has ignored all correspondence and phone messages. Although

Mr. Griner told me that he did not want to pursue the appeal, I am unable to get his

signature on the Motion to Dismiss.”


        Although Rule 42.2(a) does require that an Appellant must sign the written motion

to dismiss, his counsel has informed this court that he has been unable to obtain that


       2 Originally appealed to the Eleventh Court of Appeals, this case was transferred to this court by

the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).


                                                   2
signature. Based upon counsel’s representation, to expedite the final disposition of this

matter, we suspend the operation of Rule 42.2(a) insofar as it requires Appellant’s

signature. See TEX. R. APP. P. 2.


      Accordingly, no decision of this court having been delivered, the motion is granted,

and the appeal is dismissed.



                                                Per Curiam


Do not publish.




                                           3